EXHIBIT 21.1 Hall, Estill, Hardwick, Gable, Golden & Nelson. P.C. 320 South Boston Avenue Suite 200 Tulsa, Oklahoma 74103-4070 Telephone 918-594-0400 March 28, 2011 Mr. Jeffrey Reidler Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C.20549 Re: First Trinity Financial Corporation Registration Statement on Form S-1 File No. 333-1630-1 Dear Mr. Riedler: We are providing to you the Post-Effective Amendment No. 2 to the Registration Statement on Form S-1 filed on May 17, 2010. Filed herewith is Post-Effective Amendment No. 2 to the Registration Statement on Form S-1. Subject to completion of your review, the issuer requests that the offering become effective on Thursday, March 31, 2011. If you have comments, please let us know. Sincerely, /s/. David Newsome, Jr. P. David Newsome, Jr. xc:Laura Crotty Securities and Exchange Commission
